     Case 2:20-cv-01126-MCE-EFB Document 1 Filed 06/04/20 Page 1 of 13

 1
     JONATHAN A. STIEGLITZ, ESQ.
 2   (SBN 278028)
     jonathan.a.stieglitz@gmail.com
 3   THE LAW OFFICES OF
     JONATHAN A. STIEGLITZ
 4   11845 W. Olympic Blvd., Suite 750
     Los Angeles, California 90064
 5   Telephone: (323) 979-2063
     Facsimile: (323) 488-6748
 6
     Attorney for Plaintiff
 7

 8                      UNITED STATES DISTRICT COURT
 9                 FOR THE EASTERN DISTRICT OF CALIFORNIA
                               Sacramento Division
10

11
                                                Case No.:
12   Michael Crook, individually and on
     behalf of all others similarly situated;   CLASS ACTION COMPLAINT for
13                                              violations of the Fair Debt Collection
                                                Practices Act, 15 U.S.C. § 1692 et seq
14                            Plaintiff,
15            -against-
16   Credit Control, LLC, LVNV
     Funding LLC,
17   and John Does 1-25.
18                            Defendant(s).
19

20         Plaintiff Michael Crook hereinafter, (“Plaintiff”), a California resident,
21
     brings this Class Action Complaint by and through his attorneys, against Defendant
22

23
     Credit Control LLC (hereinafter “Defendant CC”) and Defendant LVNV Funding

24   LLC (hereinafter “Defendant LVNV”), individually and on behalf of a class of all
25
     others similarly situated, pursuant to Rule 23 of the Federal Rules of Civil
26
27   Procedure, based upon information and belief of Plaintiff’s counsel, except for

28
     Case 2:20-cv-01126-MCE-EFB Document 1 Filed 06/04/20 Page 2 of 13

 1   allegations specifically pertaining to Plaintiff, which are based upon Plaintiff's
 2
     personal knowledge.
 3

 4                 INTRODUCTION/PRELIMINARY STATEMENT

 5         1.     Congress enacted the FDCPA in 1977 in response to the "abundant
 6
        evidence of the use of abusive, deceptive, and unfair debt collection practices by
 7

 8      many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was
 9      concerned that "abusive debt collection practices contribute to the number of
10
        personal bankruptcies, to material instability, to the loss of jobs, and to invasions
11

12      of individual privacy." Id. Congress concluded that "existing laws…[we]re
13      inadequate to protect consumers," and that "'the effective collection of debts"
14
        does not require "misrepresentation or other abusive debt collection practices."
15

16      15 U.S.C. §§ 1692(b) & (c).
17         2.     Congress explained that the purpose of the Act was not only to
18
        eliminate abusive debt collection practices, but also to "insure that those debt
19

20      collectors who refrain from using abusive debt collection practices are not
21
        competitively disadvantaged." ld. § 1692(e). After determining that the existing
22
        consumer protection laws ·were inadequate~ id § l692(b), Congress gave
23

24      consumers a private cause of action against debt collectors who fail to comply
25
        with the Act. Id. § 1692k.
26
                                JURISDICTION AND VENUE
27

28
                                              -2-
     Case 2:20-cv-01126-MCE-EFB Document 1 Filed 06/04/20 Page 3 of 13

 1         3.    The Court has jurisdiction over this class action pursuant to 28 U.S.C.
 2
        § 1331, as well as 15 U.S.C. § 1692 et. seq.        The Court also has pendent
 3

 4      jurisdiction over the State law claims in this action pursuant to 28 U.S.C.

 5      § 1367(a).
 6
           4.    Venue is proper in this judicial district pursuant to 28 U.S.C.
 7

 8      § 1391(b)(2) as this is where the Plaintiff resides as well as where a substantial
 9      part of the events or omissions giving rise to the claim occurred.
10
                                   NATURE OF THE ACTION
11

12         5.    Plaintiff brings this class action on behalf of a class of California
13      consumers under § 1692 et seq. of Title 15 of the United States Code, commonly
14
        referred to as the Fair Debt Collections Practices Act ("FDCPA"), and
15

16         6.    Plaintiff is seeking damages and declaratory and injunctive relief.
17                                          PARTIES
18
           7.    Plaintiff is a resident of the State of California, County of Sacramento,
19

20      residing at 3051 Yarwood Way, Sacramento, CA 95833.
21
           8.    Defendant Credit Control LLC is a "debt collector" as the phrase is
22

23      defined in 15 U.S.C. § 1692(a)(6) and used in the FDCPA with an address at
24
        5757 Phantom Drive, Suite 330, Hazelwood, MO 63042 and can be served upon
25

26
        its registered agent, C T Corporation System at 818 West Seventh Street, Suite

27      930, Los Angeles, CA 90017.
28
                                             -3-
     Case 2:20-cv-01126-MCE-EFB Document 1 Filed 06/04/20 Page 4 of 13

 1         9.      Upon information and belief, Defendant Credit Control LLC is a
 2
        company that uses the mail, telephone, and facsimile and regularly engages in
 3

 4      business the principal purpose of which is to attempt to collect debts alleged to

 5      be due another.
 6
            10. Defendant LVNV is a "debt collector" as the phrase is defined in 15
 7

 8       U.S.C. § 1692(a)(6) and used in the FDCPA with an address at 200 Meeting
 9       Street, Ste #206, Charleston, South Carolina 29401.
10
           11.     Upon information and belief, Defendant LVNV is a company that uses
11

12      the mail, telephone, and facsimile and regularly engages in business the
13      principal purpose of which is to attempt to collect debts alleged to be due
14
        another.
15

16         12.     John Does l-25, are fictitious names of individuals and businesses
17      alleged for the purpose of substituting names of Defendants whose identities
18
        will be disclosed in discovery and should be made parties to this action.
19

20                                  CLASS ALLEGATIONS
21
           13.     Plaintiffs bring this claim on behalf of the following case, pursuant to
22
        Fed. R. Civ. P. 23(a) and 23(b)(3).
23

24         14.     The Class consists of:
25
                   a. all individuals with addresses in the State of California;
26
                   b. to whom Defendant Credit Control LLC sent a collection letter
27

28                    attempting to collect a consumer debt;
                                               -4-
     Case 2:20-cv-01126-MCE-EFB Document 1 Filed 06/04/20 Page 5 of 13

 1               c. on behalf of Defendant LVNV;
 2
                 d. that states that due to the age of the debt, Defendant Credit Control
 3

 4                  LLC will not sue on the debt, implying that the Defendant Credit

 5                  Control has the ability to file a lawsuit on the debt;
 6
                 e. and informs the consumer that the debt will be reported to credit
 7

 8                  reporting agencies as long as the law permits, without giving
 9                  specific dates of the age of the debt;
10
                 f. which letter was sent on or after a date one (1) year prior to the
11

12                  filing of this action and on or before a date twenty-one (2l) days
13                  after the filing of this action.
14
           15.   The identities of all class members are readily ascertainable from the
15

16      records of Defendants and those companies and entities on whose behalf they
17      attempt to collect and/or have purchased debts.
18
           16.   Excluded from the Plaintiff Classes are the Defendants and all officers,
19

20      members, partners, managers, directors and employees of the Defendants and
21
        their respective immediate families, and legal counsel for all parties to this
22
        action, and all members of their immediate families.
23

24         17.   There are questions of law and fact common to the Plaintiff Classes,
25
        which common issues predominate over any issues involving only individual
26
        class members. The principal issue is whether the Defendants' written
27

28
                                              -5-
     Case 2:20-cv-01126-MCE-EFB Document 1 Filed 06/04/20 Page 6 of 13

 1      communications to consumers, in the forms attached as Exhibits A, violate 15
 2
        U.S.C. §§ l692e, and 1692f.
 3

 4         18.    The Plaintiffs' claims are typical of the class members, as all are based

 5      upon the same facts and legal theories. The Plaintiffs will fairly and adequately
 6
        protect the interests of the Plaintiff Classes defined in this complaint. The
 7

 8      Plaintiffs have retained counsel with experience in handling consumer lawsuits,
 9      complex legal issues, and class actions, and neither the Plaintiffs nor his
10
        attorneys have any interests, which might cause them not to vigorously pursue
11

12      this action.
13         19.    This action has been brought, and may properly be maintained, as a
14
        class action pursuant to the provisions of Rule 23 of the Federal Rules of Civil
15

16      Procedure because there is a well-defined community interest in the litigation:
17                a. Numerosity: The Plaintiffs are informed and believe, and on that
18
                       basis allege, that the Plaintiff Classes defined above are so
19

20                     numerous that joinder of all members would be impractical.
21
                  b. Common Questions Predominate: Common questions of law and
22
                       fact exist as to all members of the Plaintiff Classes and those
23

24                     questions predominance over any questions or issues involving
25
                       only individual class members. The principal issue is whether the
26
                       Defendants' written communications to consumers, in the forms
27

28                     attached as Exhibit A violate 15 U.S.C. § l692e and §1692f.
                                              -6-
     Case 2:20-cv-01126-MCE-EFB Document 1 Filed 06/04/20 Page 7 of 13

 1               c. Typicality: The Plaintiff’s claims are typical of the claims of the
 2
                    class members. The Plaintiffs and all members of the Plaintiff
 3

 4                  Classes have claims arising out of the Defendants' common

 5                  uniform course of conduct complained of herein.
 6
                 d. Adequacy: The Plaintiffs will fairly and adequately protect the
 7

 8                  interests of the class members insofar as Plaintiffs have no interests
 9                  that are adverse to the absent class members. The Plaintiffs are
10
                    committed to vigorously litigating this matter. Plaintiffs have also
11

12                  retained counsel experienced in handling consumer lawsuits,
13                  complex legal issues, and class actions. Neither the Plaintiffs nor
14
                    his counsel have any interests which might cause them not to
15

16                  vigorously pursue the instant class action lawsuit.
17               e. Superiority: A class action is superior to the other available means
18
                    for the fair and efficient adjudication of this controversy because
19

20                  individual joinder of all members would be impracticable. Class
21
                    action treatment will permit a large number of similarly situated
22
                    persons to prosecute their common claims in a single forum
23

24                  efficiently and without unnecessary duplication of effort and
25
                    expense that individual actions would engender.
26
           20.   Certification of a class under Rule 23(b)(3) of the Federal Rules of
27

28      Civil Procedure is also appropriate in that the questions of law and fact common
                                            -7-
     Case 2:20-cv-01126-MCE-EFB Document 1 Filed 06/04/20 Page 8 of 13

 1      to members of the Plaintiff Classes predominate over any questions affecting an
 2
        individual member, and a class action is superior to other available methods for
 3

 4      the fair and efficient adjudication of the controversy.

 5         21.    Depending on the outcome of further investigation and discovery,
 6
        Plaintiffs may, at the time of class certification motion, seek to certify a class(es)
 7

 8      only as to particular issues pursuant to Fed. R. Civ. P. 23(c)(4).
 9

10                                  FACTUAL ALLEGATIONS
11         22.    Plaintiff repeats, reiterates and incorporates the allegations contained
12
        in paragraphs numbered above herein with the same force and effect as if the
13

14      same were set forth at length herein.
15         23.    Some time prior to April 23, 2020, an obligation was allegedly
16
        incurred to HSBC Bank Nevada, N.A.
17

18         24.    The HSBC Bank Nevada, N.A. obligation arose out of a transaction
19
        involving a debt incurred by Plaintiff in which money, property, insurance or
20
        services, which are the subject of the transaction, are primarily for personal,
21

22      family or household purposes.
23
           25.    The alleged HSBC Bank Nevada, N.A. obligation is a "debt" as
24
        defined by 15 U.S.C.§ 1692a(5).
25

26         26.    HSBC Bank Nevada, N.A. is a "creditor" as defined by 15 U.S.C.§
27
        1692a(4).
28
                                                -8-
     Case 2:20-cv-01126-MCE-EFB Document 1 Filed 06/04/20 Page 9 of 13

 1         27.   HSBC Bank Nevada, N.A. purportedly sold the debt to Defendant
 2
        LVNV who contracted with the Defendant Credit Control LLC to collect the
 3

 4      alleged debt.

 5         28.   Defendant collects and attempts to collect debts incurred or alleged to
 6
        have been incurred for personal, family or household purposes on behalf of
 7

 8      creditors using the United States Postal Services, telephone and internet.
 9

10
                           Violation I – April 23, 2020 Collection Letter
11

12         29.   On or about April 23, 2020, Defendant sent the Plaintiff a collection
13      letter (the “Letter”) regarding the alleged debt owed to University Faculty
14
        Assoc, Inc. See Collection Letter – Attached hereto as Exhibit A.
15

16         30.   The letter states:
17               The law limits how long you can be sued on a debt. Because of the
18               age of your debt, we will not sue you for it. If you do not pay the debt,
                 LVNV Funding LLC may [continue to] report it to the credit reporting
19
                 agencies as unpaid for as long as the law permits this reporting.
20
           31.   The letter states that due to the age of the debt, Defendant Credit
21

22      Control LLC (“we”) will not sue the Plaintiff on it.
23
           32.   Defendant Credit Control LLC does not own the debt and is collecting
24
        on behalf of Defendant LVNV Funding LLC, therefore, Defendant Credit
25

26      Control LLC is not in any position to threaten to sue Plaintiff since it does not
27
        own the debt.
28
                                             -9-
     Case 2:20-cv-01126-MCE-EFB Document 1 Filed 06/04/20 Page 10 of 13

 1         33.   Despite the letter’s mention of Defendant LVNV’s possible
 2
        continuance of reporting the debt to the credit reporting agencies, the letter
 3

 4      deceptively omits whether the current creditor, Defendant LVNV Funding LLC,

 5      could sue or not, implying that Defendant LVNV could possibly sue on the
 6
        alleged debt, which it cannot due to expired the Statute of Limitations.
 7

 8         34.   Plaintiff incurred an informational injury as Defendants’ falsely and
 9      misleadingly stated they would not sue, despite not owning the debt.
10
            35. As a result of Defendants’ deceptive, misleading and unfair debt
11

12       collection practices, Plaintiff has been damaged.
13
                               COUNT I
14
      VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15
15                        U.S.C. §1692e et seq.
16          36. Plaintiff repeats, reiterates and incorporates the allegations contained
17
         in paragraphs above herein with the same force and effect as if the same were
18

19       set forth at length herein.
20
            37. Defendants’ debt collection efforts attempted and/or directed towards
21
         the Plaintiff violated various provisions of the FDCPA, including but not
22

23       limited to 15 U.S.C. § 1692e.
24
            38. Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false,
25
         deceptive, or misleading representation or means in connection with the
26
27       collection of any debt.
28
                                             - 10 -
     Case 2:20-cv-01126-MCE-EFB Document 1 Filed 06/04/20 Page 11 of 13

 1          39. Defendant violated §1692e:
 2

 3               a. As the Letter it is open to more than one reasonable interpretation,
 4
                     at least one of which is inaccurate in violation of §1692e(2).
 5

 6               b. By making a false and misleading representation in violation of

 7                   §1692e(10).
 8
            40. By reason thereof, Defendant is liable to Plaintiff for judgment that
 9

10       Defendant's conduct violated Section 1692e et seq. of the FDCPA, actual

11       damages, statutory damages, costs and attorneys’ fees.
12

13

14
                                  COUNT II
15           VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES
16
                           ACT 15 U.S.C. §1692f et seq.

17          41. Plaintiff repeats, reiterates and incorporates the allegations contained
18
         in paragraphs above herein with the same force and effect as if the same were
19
         set forth at length herein.
20
21          42. Defendant’s debt collection efforts attempted and/or directed towards
22
         the Plaintiff violated various provisions of the FDCPA, including but not
23
         limited to 15 U.S.C. § 1692f.
24

25          43. Pursuant to 15 USC §1692f, a debt collector “may not use unfair or
26
         unconscionable means to collect or attempt to collect any debt.”
27

28
                                             - 11 -
     Case 2:20-cv-01126-MCE-EFB Document 1 Filed 06/04/20 Page 12 of 13

 1           44. The Defendants violated 15 U.S.C. §1692f, by stating they would not
 2
         sue to the age of the debt, when they had no ability to sue, thereby harassing
 3

 4       the Plaintiff.

 5           45. By reason thereof, Defendant is liable to Plaintiff for judgment that
 6
         Defendant's conduct violated Section 1692f et seq. of the FDCPA, actual
 7

 8       damages, statutory damages, costs and attorneys’ fees.
 9

10
                                 DEMAND FOR TRIAL BY JURY
11

12         46.    Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff
13      hereby requests a trial by jury on all issues so triable.
14

15

16                                 PRAYER FOR RELIEF
17
     WHEREFORE, Plaintiff Michael Crook, individually and on behalf of all others
18
     similarly situated, demands judgment from Defendant Credit Control LLC and
19

20   Defendant LVNV as follows:
21

22         a)     Declaring that this action is properly maintainable as a Class Action
23
        and certifying Plaintiff as Class representative, and Jonathan Stieglitz, Esq. as
24
        Class Counsel;
25

26         b)     Awarding Plaintiff and the Class statutory damages;
27
           c)     Awarding Plaintiff and the Class actual damages;
28
                                               - 12 -
     Case 2:20-cv-01126-MCE-EFB Document 1 Filed 06/04/20 Page 13 of 13

 1         d)    Awarding Plaintiff costs of this Action, including reasonable
 2
        attorneys’ fees and expenses;
 3

 4         e)    Awarding pre-judgment interest and post-judgment interest; and

 5         f)    Awarding Plaintiff and the Class such other and further relief as this
 6
        Court may deem just and proper.
 7

 8
     Dated: June 2, 2020
 9                                                        THE LAW OFFICES OF
10                                                        JONATHAN A. STIEGLITZ

11                                                  By:         /s/ Jonathan A Stieglitz
12                                                        Jonathan A Stieglitz

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           - 13 -
